        Case 1:15-cr-00036-DSC Document 100 Filed 01/04/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           )
                                                   )
              v.                                   )      1:15cr36
                                                   )      Electronic Filing
ELIZABETH MCMAHAN                                  )


                                    ORDER OF COURT


       AND NOW, this 4th day of January, 2019, IT IS ORDERED that a Change of Plea

Hearing is scheduled before this member of the court for Monday, January 28, 2019, at 10:45

a.m. in Courtroom C, United States Courthouse, Erie, PA. Defendant is required to be present.



                                                   s/David Stewart Cercone
                                                   David Stewart Cercone
                                                   Senior United States District Judge



cc:    Christian A. Trabold, AUSA
       Thomas Livingston, AFPD



       (Via CM/ECF Electronic Mail)
